Citation Nr: 0820006	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  03-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to July 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as a result of his experiences in the 
Republic of Vietnam.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

In July 2002, pursuant to a request from the RO, the veteran 
identified three primary stressors responsible for his PTSD.  
He reported that he had received small arms fire while 
stationed at Dong Ha in approximately November 1970 and while 
he had 


been on a convoy to Khe Sanh in approximately December 1970.  
He also reported that a friend of his had been assassinated 
by the enemy while on guard duty in approximately January 
1971.  He did not report the names of the individuals 
involved, their units of assignment, or his unit of 
assignment.  

A review of his service personnel records revealed that the 
veteran served in the Republic of Vietnam from October 1970 
to October 1971.  Furthermore, during the time frame of his 
alleged stressors, he was assigned to the 135th Light 
Maintenance Company (October 18, 1970 to February 9, 1971).

During a VA psychiatric examination in September 2002, which 
concluded with a diagnosis of PTSD, the veteran reportedly 
cited several stressors.  He stated that he knew a fellow 
soldier who had had his throat cut on guard duty.  He also 
stated that he had received small arms fire.  In one such 
incident, he noted that a fellow soldier had been wounded by 
sniper fire during a convoy.  He also reported that he had 
seen the remains of soldiers who had been killed in their 
vehicles by rocket-propelled grenades.  Finally, he noted 
that he experienced short rounds while doing work in Khe 
Sanh.  

In December 2005, the Board remanded this matter for the RO 
to contact the veteran to provide further details of his 
stressors.  Thereafter, the RO was to prepare a summary of 
the veteran's alleged stressors to the extent possible, and 
attempt to verify these specific incidents with the United 
States Armed Service Center for the Research of Unit Records 
(USASCRUR), which is now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC).

In response to the Board's remand, the RO obtained a response 
from the JSRRC project, dated in April 2007, which noted the 
veteran's contentions of receiving small arms fire while 
travelling in a convoy.  It then indicated that the MAC-V 
records had documented two such convoy attacks in August 1970 
and in November 1970.  However, the veteran's service 
personnel records reflect that he was not in the Republic of 
Vietnam until October 1970.  Accordingly, the first 
documented 


convoy attack in August 1970 is not related to his claimed 
stressor.  Moreover, the second documented convoy attack, 
occurring in November 1970, is not near the area referenced 
by the veteran's claimed stressor concerning a convoy attack.  
No reference to the veteran's other claimed stressors was 
made.

After reviewing the veteran's claims folder, it is unclear 
what information was provided to JSRRC in attempt to verify 
the veteran's claimed stressors.  No information was provided 
as to the veteran's claim concerning the death of an 
individual performing guard duty.  Under these circumstances, 
the Board finds that the RO has not complied with the Board 
prior remanding requesting that a summary of the veteran's 
alleged stressors was to be prepared and used in an attempt 
to verify his alleged stressors.  See Stegall v. West, 11 
Vet. App. 268 (1998) (holding that compliance is neither 
optional nor discretionary).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  Id.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for PTSD.  Accordingly, the claim is remanded for 
the following actions:

1.  The RO must contact the veteran to 
provide further details of his 
stressor(s) in service, including, but 
not limited to, the date and place of 
each stressor(s); the names, ranks, and 
units of persons involved; and the 
circumstances of the stressor(s).  The 
veteran that must be as specific as 
possible.  The RO must inform the veteran 
of potential sources of evidence to 
corroborate his stressors, such as copies 
of letters written during service and 
statements from individuals familiar with 
his claimed stressors, e.g. former fellow 
service members, including peers, 
subordinates, or superiors; a chaplain; 
or a counselor.  

2.  When the above action has been 
completed, the RO must prepare a summary 
of the veteran's alleged stressors to the 
extent possible.  A copy of the summary, 
the veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the JSRRC for 
verification of the specific incidents 
alleged by the veteran.

3.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
provided with a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of 
the verified stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
verified in-service stressor has resulted 
in the current psychiatric symptoms.  The 
examination report must include a 
detailed account of all pathology found 
to be present. If the diagnosis of PTSD 
is deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of 


examination should include a complete 
rationale for all opinions expressed.  
The report prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  The RO must re-adjudicate 
the claim for entitlement to service 
connection for PTSD.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

